PER CURIAM.
Having concluded from a careful examination of the record in these appeals from judgments of guilt of murder in the first degree and sentences of death that the trial court clearly abused its discretion in deny*134ing the motion of these defendants for severance and that the interests of justice require that these defendants be retried for the crime for which they have been indicted, it is,
Ordered that the judgment and sentence against Willie Charles Hill and Irene Leverne Jackson be vacated and set aside and that this cause be remanded for a new trial with directions that each defendant be tried separately
TERRELL, Acting C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL and SEBRING (Ret.), JJ., concur.